Case 1:17-cr-00372-JS-GRB Document 369 Filed 03/19/19 Page 1 of 1 PagelD #: 1905

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of New York a |

United States of America

 

Plaintiff
Vv

; Case No. 17 Cr. 372
LAWRENCE ISEN

 

VSS

Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Associate (Mentee) Counsel for Lawrence Isen

Date: 03/19/2019 ZL
P ’s signature
ry Kaufman (GK3387)
Printed name and bar number
Law Office of Gary Kaufman, PLLC

377 Broadway, 8th Floor
New York, NY 10013

 

Address

gary@garykaufmanlaw.com

 

E-mail address

(347) 855-9102

 

Telephone number

(212) 202-7949

 

FAX number
